DECISION
On October 1, 2015, the Defendant was sentenced to a commitment to the Department of Corrections for a period of ten (10) years, with five (5) years suspended, for the offense of Count I: Criminal Endangerment, a Felony, in violation of §45-5-207, MCA. The Defendant was ordered to pay a fine of $1,500.00 and pay a surcharge in the amount of $85 to the Clerk of District court in Columbus, Stillwater County, Montana. The Defendant received credit for time served in the amount of two (2) days.
On February 5, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from Connections Corrections in Butte, Montana along with his attorney, Brandon Hartford of the Hartford Law Office, Billings, Montana. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is *19clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 5th day of February, 2016.
DATED this 29th day of February, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.